OPINION AND JUDGMENT
PER CURIAM:
The Defendant, Secretary of State of Florida, has refused to allow Plaintiff, a Florida state Senator, to qualify as a candidate for another state office, the term of which is in part concurrent with his present senatorial term, without resigning his office as required by Chapter 70-80, Laws of Florida. The facts are undisputed.
Plaintiff seeks relief from this Court contending that his federal Constitutional First Amendment rights of freedom of speech and expression and his Fourteenth Amendment rights of equal protection and due process have been violated by the Defendant in his construction of this so-called “resign to run law.”
We have considered these claims and hold that this law is valid against the constitutional challenges made against it by this candidate for state office in this suit. See Stack v. Adams, D.C., 315 F. Supp. 1295, decided by this Court today, for reasons set forth in more detail.
This suit is, accordingly, dismissed with prejudice at the cost of the Plaintiff.